Title: From George Washington to Robert Slaughter, 21 June 1757
From: Washington, George
To: Slaughter, Robert

 

To Colo. Robert Slaughter in Culpeper County.Sir,
Fort-Loudoun, June 21st 1757.

I received yours of the 20th instant; and am glad of the judicious, regular step which you have taken—and judge it necessary you shou’d lose no time in marching the Detachmt up here; as we have received no intelligence which contradicts that formerly received a few days ago. A man arrived here from Fort-Cumberland who left that Garrison on the 16th instant: at which time there were great numbers of the enemy’s indians around that place, who frequently appeared openly to the Garrison. This is probably a party detached from the main Body, and sent out before it, to reconnoitre. I keep Major Lewis 50 miles advanced from this place, with Orders to use all possible means of procuring Intelligence. I am &c.

G:W.

